DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 08/09/2022 has also been received and entered.  By the amendment, claims 1-7, 9-16 and 21-23 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-12 and 22-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takasaki et al., US 20170336666 A1.
Regarding claims 1-3, Takasaki et al. disclose a display panel 1 (figs 3-7) comprising:
. a first substrate 3 and a second substrate 2
. a black matrix layer 102
. a color filter layer 104
. an alignment layer 110
. a liquid crystal layer 4 
. an active switch 7
. wherein at least one groove 114 extends across the black matrix layer 102 and in a display region (see fig. 6)
. a shading layer 120 forming on the position corresponding to the groove 114 as claimed (see fig. 6).
.the active switch 7 comprises a gate layer 16, source layer and drain layer (see fig. 1, [0030])
. the groove comprises a first groove configured in a first direction (x direction) and a second groove configured in a second direction (y direction), wherein the first groove and the second groove are configured to intersect with each other (see fig 7).
. a retaining wall (spacer 126).
Re claim 9, wherein the grooves are shaped to be parallel bars (see fig. 7, [0047])
Re claims 11-12, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.
Re claim 22, wherein the retaining wall 126 has a height that is more than 10 times a thickness of the liquid alignment layer 110 (see fig. 6).
Re claim 23, wherein the photo spacer 126 is arranged between the displaying region (corresponding to 4) and an inner edge of a seal 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al., US 20170336666 A1.
Re claims 5-7, Takasaki et al. disclose the claimed invention as described except for material for the shading layer and the gate/source/drain/active switch layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a shading layer having a same material of a gate line or data/source line or a multi-tone mask, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice as well to prevent leaking light at a groove.
It should be noted that the limitation of “same process” recites a one-step process which does not further limit the structure of the device. Therefore, this limitation has not been given patentable weight.
Re claim 10, Takasaki et al. disclose the claimed invention as described except for the blind grooves.  It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ blind grooves since the examiner takes Office Notice of the equivalence of through grooves and blind grooves for their use in the display art and the selection of any of these known equivalents for forming grooves would be within the level of ordinary skill in the art.
Re claims 14-16, Nishino et al. disclose the claimed invention as described above except for the shading layer forming by a same material as the gate/sour/data line(s) or using multi-tone mask and same process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a shading layer having a same material of a gate line or data/source line or a multi-tone mask, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and a same processing as well to simplify a processing line. 

Allowable Subject Matter
Claims 4, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
. Applicant’s arguments are as follow:
a.   the oriented film 10 is separated from the black matrix laver 102 by the intermediate overcoat film 106, rather than disposed directly on the black matrix layer 102, while the amended claim 2 explicitly requires that the alignment layer is formed on the black matrix layer.
b. Takasaki explicitly teaches that the oriented film 110 is separated from the black matrix layer 102 by the intermediate overcoat film 106, and the person having ordinary skill in the art would readily appreciate that the it is impossible that the oriented film 110 in the liquid form during the alignment laver coating process will flow to this groove 114.
c. re claims 5-7, the person having ordinary skill in the art would not have been motivated to form the shading layer as the same material as that of the gate/source/drain lines (metal vs resin).
d.  re claim 9,  Takasaki fails to show a plurality of grooves and a bar shaped groove.
e. re claim 10, Takasaki fails to show a blind groove.
. The examiner’s responses are as follow:
a. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the alignment layer is disposed directly on the black matrix layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b. since the Takasaki’s structural of the alignment film formed on the black matrix layer meet the Applicant’s claimed invention, the functional of flowing back due to a retaining wall formed by a photo spacer and the back-flowed alignment layer enters and fills up the at least one groove would be presumed to be inherent (see MPEP 21 12.01).
c. The Examiner respectfully disagrees with Applicant’s viewpoint.  Particularly, the shading layer is not limited to a resin material; it can be a metal (black metal) as well.  Therefore, the prima facie of obviousness to use a same material would be established.
d. re claim 9, as stated above, Takasaki et al. do show the parallel bars of grooves (see fig. 7, [0047]).
e. re claim 10, Applicant fails to establish the claimed feature of “blind grove” is critical, and absent the such critical, it would have been an obvious matter to form a groove depending on the selection groove type within the level of ordinary skill in the art.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871